                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

LaTisha Cottman,

         Plaintiff,

         V.                                     Case No. 2:19-cv-5450

Dunbar Armored, Inc., et al,                    Judge Michael H. Watson

         Defendants.                            Magistrate Judge Deavers

                                OPINION AND ORDER

         LaTisha Cottman {"Plalntlfr), proceeding without the assistance of

counsel, filed this case and moved to proceed in forma pauperis. Mot., EOF

No. 1. The Magistrate Judge Issued a Report and Recommendation {"R&R")

recommending dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). R&R, EOF

No. 4.

         The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). Id. The R&R advised the parties that the

failure to object to the R&R within fourteen days would result In a waiver of the

right to de nova review by the District Judge and waiver of the right to appeal the

decision of the District Court adopting the R&R. Id. The deadline for filing such

objections has passed, and no objections were filed.

         Having received no objections, the R&R Is ADOPTED. ECF No. 4.

Plaintiffs Complaint Is DISMISSED, and the Clerk Is DIRECTED to terminate this

case. The Court also CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that an
appeal of this Order would not be taken in good faith, and as such, if Plaintiff

moves for leave to appeal in forma pauperls, that request would be denied.

      IT IS SO ORDERED.




                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:19-cv-5450                                                     Page 2 of 2
